DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9 & 13-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kravits et al. (United States Pre-Grant Publication 2011/0234493)
Claims 1, 13: Kravits teaches an interactive system (100) that includes at least one interactive visual display surface (120) and at least one interactive computer (140) that is interconnected to said surface. (Fig 1) As with all digital computers, there is an operating system on the computer (140).  The at least one interactive display surface (120) includes at least one sensor for sensing at least one parameter (i.e. contact, 310) made by an object (i.e., the user’s hand or foot) on the at least one interactive visual display surface and send to the at least one interactive computer (140), 
Claims 2, 14:  The interactive computer further receive input from at least two interactive visual display surfaces.  (Fig 1 shows several surfaces (120) connected to the computer (140).)
Claims 3, 15:  At least one output data includes at least one audio signal information.  (¶ 0026)
Claims 4, 16:  The at least one interactive surface comprises a capacitive multi-touch LED display surface.  (¶ 0020)
Claims 5, 17:  The at least one interactive computer (140) is also connected to the web network. (¶ 0024 discloses a network.)
Claims 6, 18:  The operating system on said at least one interactive computer is programmed to provide an interactive CGI display on said at least one interactive visual display.  Figs 2A-C show graphical information displayed on surfaces (220 – which are the same as 120 in Fig 1.)
Claim 19: The program providing an interactive CGI display on the at least one interactive visual display is a computer game program.  (¶ 0010)
Claims 8, 20: Since players can walk on the display (120) the at least one interactive visual display surface is placed essentially on the ground.  (¶ 0022)
Claim 9:  There are at least two interactive visual display surfaces (120). See Fig 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 21 & 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kravits as applied to claims 1 or 13 above.
Claims 11, 12, 21 & 22:  Kravits teaches the invention substantially as claimed but fails to teach the size of the interactive visual display (120). Specifically, Kravits fails to teach that the display is at least 0.40m x 0.40m or at least 1m x 2m. However, these dimensions are a matter of design choice. Applicant has given no reason for preferring one set of dimensions over another and one of ordinary skill could easily make the displays any size desired. Having the displays the claimed sizes would lead to predictable results and would allow players to walk on the displays as disclosed in ¶0022. It would have been .
Response to Arguments
Applicant's arguments filed on 27 October 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are based on a misreading of the rejection.  Applicant is arguing that the user input is not being made on the floor (110) but is, instead being made on the sensitized substrate (120).  But the claims do not require that the input be made on the floor.  
The claims require that graphics appear on the input surface and that the player is able to interact with these graphics.  Figs 2A-C show graphics displayed on the input surfaces (220) with which the player interacts.  This anticipates the claims.
Examiners is well aware that the Applicant’s invention intends that the floor and the input surface be the same.  But Examiner must deal with what is actually claimed and Applicant does not claim this. Simply put, the Kravits references anticipated the claimed invention. If Applicant wishes the floor and the input surface to be the same, Applicant must amend the claims to require this.  Until such an amendment is made, the rejections must stand.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799